Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is “adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, ''so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, ''so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. vy. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
This office action is in regards to application #16/863,798 that was filed on 04/30/2020. Claims 1-20 are currently under examination.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the line numberings in the claim sets need to be deleted.  Appropriate correction is required.
s 5 and 15 are objected to because of the following informalities:  the recitation “a seams” in line 2 of the claims need to be grammatically corrected.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of meshed vents” of claims 2 and 11; “…seams of the seat” in claims 5 and 15; the articulated frame in line 2 of claim 10; and “the controls” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is not clear from the claim 4 line 2 what  “…extended horizontally to substantially form a bed” mean. The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claim is considered vague and indefinite.
It is not clear from the recitation in claim 20 how the contoured structure, the headrest, the seat, the 22left support member, the right support member, and the footrest are controlled via controls on or near the passenger seat. What kind of controls are shown that can control each of the structure and how are they controlling it. The specification or the drawings do not clarify the claimed subject matter. Therefore, the claim is considered vague and indefinite.

Claim Rejections - 35 USC § 102


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bobst (US 10,244,870).
Regarding claim 1, Bobst discloses a passenger seat (1, Fig. 1), comprising:  3a contoured structure, having ergonomically formed and padded surfaces; (see Fig. 1 below) 4a headrest, integrated with a top of the contoured structure(see Fig. 1 below) ;  5a seat, integrated with a bottom of the contoured structure(see Fig. 1 below) ;  6a left support member coupled to a first side of the contoured structure, proximate the top 7of the contoured structure, the left support member extending downwardly toward and coupled to 8a first side of the seat(see Fig. 1 below) ;  9a right support member coupled to a second side of the contoured structure, proximate the 10top of the contoured structure, the right support member extending downwardly toward and 11coupled to a second side of the seat(see Fig. 1 below) ;  12a first opening disposed between the left support member and the first side of the contoured 13structure(see Fig. 1 below) ; and  14a second opening disposed between the right support member and the second side of the 15contoured structure(see Fig. 1 below) , 16wherein the contoured structure, the headrest, the seat, the left support member, and the 17right support member are adapted to cradle a portion of a passenger's body to support the passenger 18during travel (see Fig. 1 below).  

    PNG
    media_image1.png
    849
    1030
    media_image1.png
    Greyscale

Regarding claim 9, broadly interpreted, Bobst discloses a passenger seat (1, Fig. 1), 18comprising a footrest (13, Fig. 1) that extends from beneath the 19passenger seat.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313).
Regarding claim 10, Bobst discloses a passenger seat (1, Fig. 1) 21comprising:  22a contoured structure, having an ergonomically formed frame encapsulated in padding (see Fig. 1 above);  -20- a headrest, integrated with a top of the contoured structure(see Fig. 1 above) ; a seat, integrated with a bottom of the contoured structure(see Fig. 1 above) ;  3a left support member coupled to a first side of the contoured structure, proximate the top 4of the contoured structure, the left support member extending downwardly toward and coupled to 5a first side of the seat(see Fig. 1 above) ;  6a right support member coupled to a second side of the contoured structure, proximate the 7top of the contoured structure, the right support member extending downwardly toward and 8coupled to a second side of the seat(see Fig. 1 above) ;  9a first opening disposed between the left support member and the first side of the contoured 10structure(see Fig. 1 above) ; and  11a second opening disposed between the right support member and the second side of the 12contoured structure(see Fig. 1 above) , 13wherein the contoured structure, the headrest, the seat, the left support member, and the 14right support member are adapted to cradle a portion of a passenger's body to support the passenger 15during travel(see Fig. 1 above) .  
Bobst disclosed the limitations of claim except for a contoured structure, having an ergonomically articulated formed frame encapsulated in padding. Bobst is silent, but Butt teaches contoured structure, having an ergonomically articulated formed frame encapsulated in padding (13, Fig. 17 show frame articulated in reclined position; Fig. 22-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contoured structure of Bobst with an ergonomically formed articulated frame as taught 
Regarding claim 14, Bobst is silent, but Butt teaches a passenger seat wherein the articulated frame is operably coupled to a 5motor (i.e. actuators 92, 94, abstract, Fig. 4) to position the seat or recline the contoured structure.  
	Regarding Claim 18, Bobst and Butt discloses the claimed invention except for the contoured structure and the seat are integrated into a single body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contoured structure and the seat are integrated into a single body , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).4
Regarding claim 19, broadly interpreted, Bobst discloses a passenger seat (1, Fig. 1), 18comprising a footrest (13, Fig. 1) that extends from beneath the 19passenger seat.  
Regarding claim 20, as best understood Bobst is silent, but Butt teaches a passenger seat 21wherein the contoured structure, the headrest, the seat, the 22left support member, the right support member, and the foot rest are controlled via controls (16, Fig. 2, abstract) on or 23 near the passenger seat. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the contoured structure of Bobst with the controls taught in Butt in order to move/actuate the movement of a seat/ seat configuration.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Zhang (US 2019/0135145).
Regarding claim 2, Bobst is silent, but Zhang teaches a passenger seat 17comprising a plurality of meshed vents (16, Fig. 2a)disposed 18within the contoured structure and the seat (para. 0079, fig. 2a, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst with a plurality of mesh vents taught in Zhang in order to improve air circulation and make the seat comfortable. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Boren et al. (US 2008/0157583).
Regarding claim 3, Bobst is silent, but Boren teaches a passenger seat assembly includes memory foam (Fig. 3, para. [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the  left support member, and the right support member of Bobst with a memory foam taught in Zhang in order to contour to the passenger body and relive pressure and make the seat comfortable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Kitamoto et al. (US 6,227,489).
Regarding claim 4, Bobst is silent, but Kitamoto teaches a passenger seat 4wherein the contoured structure, the headrest, the seat, the 5left support member, and the right support member extend horizontally to substantially form a bed (Fig. 6 into Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst to substantially form a bed as taught in Kitamoto in order to allow the passenger able to sleep.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Koliba (US 2008/0219016).
Regarding Claim 5, Bobst is silent, but Koliba teaches a passenger seat 7wherein lighting elements (40, para. [0005], para. [0021]) are disposed in at least a portion 8of seams of the seat.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst with the lighting elements taught in Koliba in order to light the vicinity of the passenger seat to increase visibility.
Regarding Claim 6, Bobst is silent, but Koliba teaches a passenger seat 10wherein the lighting elements lighting elements are LEDs (light emitting diode lamp, para. [0005]).  
Regarding Claim 7, Bobst is silent, but Koliba teaches a passenger seat 12wherein the LEDs are color changing or dimmable (para. [0005]), 13controllable by the passenger or authorized personnel (inherent).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870).
	Regarding Claim 8, Bobst discloses the claimed invention except for the contoured structure and the seat are integrated into a single body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contoured structure and the seat are integrated into a single body , since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Zhang (US 2019/0135145).
Regarding claim 11, Bobst and Butt are silent, but Zhang teaches a passenger seat 17comprising a plurality of meshed vents (16, Fig. 2a) disposed 18within the contoured structure and the seat (para. 0079, fig. 2a, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst and Butt with a plurality of mesh vents taught in Zhang in order to improve air circulation and make the seat comfortable. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Boren et al. (US 2008/0157583).
Regarding claim 12, Bobst and Butt are silent, but Boren teaches a passenger seat assembly includes memory foam (Fig. 3, para. [0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst and Butt with a memory foam taught in Zhang in order to contour to the passenger body and relive pressure and make the seat comfortable.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Kitamoto et al. (US 6,227,489).
Regarding claim 13, Bobst and Butt are silent, but Kitamoto teaches a passenger seat 4wherein the contoured structure, the headrest, the seat, the 5left support member, and the right support member extend horizontally to substantially form a bed (Fig. 6 into Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat contoured structure, the headrest, the seat, the left support member, and the right support member of Bobst and Butt to substantially form a bed as taught in Kitamoto in order to allow the passenger able to sleep.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobst (US 10,244,870) in view of Butt et al. (US 8,777,313) and further view of Koliba (US 2008/0219016).
Regarding Claims 15, Bobst and Butt are silent, but Koliba teaches a passenger seat 7wherein lighting elements (40, para. [0005], para. [0021]) are disposed in at least a portion 8of seams of the seat.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the passenger seat of Bobst and Butt with the lighting elements taught in Koliba in order to light the vicinity of the passenger seat to increase visibility.
Regarding Claim 16, Bobst and Butt are silent, but Koliba teaches a passenger seat 10wherein the lighting elements lighting elements are LEDs (light emitting diode lamp, para. [0005]).  
Regarding Claim 17, Bobst and Butt are silent, but Koliba teaches a passenger seat 12wherein the LEDs are color changing or dimmable (para. [0005]), 13controllable by the passenger or authorized personnel (inherent).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642